Citation Nr: 1739394	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-34 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to a respiratory disorder, including chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for a heart disorder, to include as secondary to radiation exposure or as secondary to sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Navy from April 1952 to February 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at an October 2015 Board hearing, and a transcript of the hearing has been associated with the claims file.

The Board remanded, in relevant part, the issues of service connection for sleep apnea and a heart disorder for further development in November 2015. The Veteran was afforded a VA examination and etiology opinion as per the remand directives. The Board finds there has been substantial compliance regarding the claim of entitlement to service connection for sleep apnea and a heart disorder and the Board will proceed with its adjudication of that issue. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. The Veteran's sleep apnea was not shown to have manifested during active military service and the current disability is not etiologically related to such service; additionally, the Veteran's sleep apnea is not proximately caused or aggravated by his service connected asbestosis (claimed as COPD).

2. The Veteran's heart condition was not shown to have manifested during active military service or within one year of separation and the current disability is not etiologically related to such service; additionally, the Veteran is not service connected for sleep apnea and his heart condition is not proximately caused or aggravated by any service connected condition or the result of radiation exposure during surgery performed by the VA.


CONCLUSIONS OF LAW

1. The criteria for service connection for a sleep apnea, to include as secondary to a currently service connected respiratory disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

2. The criteria for service connection for a heart disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309 (e), 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

A.	Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B.	Secondary Service Connection

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a) (2016). Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service-connected. 38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

C.  Presumptive Service Connection

Presumptive service connection may be granted for "chronic diseases" if the disease manifests to a compensable degree within service or within the presumptive period of one year after separation.  38 C.F.R. § 3.307 (a) (3).  Cardiovascular diseases are categorized as a chronic diseases under 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309 (a).  If the chronic disease manifested in service or within the presumptive period, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).

Sleep apnea, to include as secondary to a respiratory disorder, including COPD

The Veteran contends that he developed sleep apnea due to his asbestosis and/or COPD. See October 2015 Hearing Transcript. He testified that his "COPD causes the sleep apnea, sleep apnea is causing AFib (atrial fibrillation), and AFib is causing congestive heart failure." He was service connected for asbestosis (claimed as COPD), effective July 29, 2013, and assigned a noncompensable disability rating.

While the Board finds the Veteran's has fully considered his lay testimony, he does not have the medical expertise to offer an etiology opinion for his sleep apnea condition. Jandreau v. Nicholson, F.3d 1372 (Fed. Cir. 2007) at 1377.

With respect to element (1), a current disability, the Veteran is diagnosed with sleep apnea.

In June 2010, the Veteran was seen for a sleep clinic consultation to assess his sleep apnea. The examining physician diagnosed the Veteran with "severe obstructive sleep apnea" and opined that the condition is likely playing a role in the Veteran's noted atrial fibrillation.

In March 2016, the Veteran was afforded a VA examination for his sleep apnea. The examiner confirmed the diagnosis of chronic obstructive sleep apnea. The examiner provided a negative etiology opinion concluding that the Veteran's sleep apnea to the Veteran's was less likely than not caused or aggravated by his asbestosis or COPD.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran did not manifest with a sleep apnea in service. Therefore, direct service connection for sleep apnea is not warranted.

The Veteran's service treatment records do not show evidence of any complaints or treatment for sleep apnea during service. The Board notes that the Veteran was granted service connection for a respiratory condition (asbestosis claimed as COPD), effective July 29, 2013, and assigned a noncompensable disability rating. The Veteran contends that his sleep apnea manifested as a result of his respiratory condition. As such, the Board will address the Veteran's claim for service connection as secondary to asbestosis (claimed as COPD).

The Board finds that the medical evidence of record weighs against finding that the Veteran's sleep apnea was the result of or aggravated by the Veteran's service connected asbestosis (claimed as COPD). The March 2016 VA examiner provided an etiology opinion that linked the Veteran's sleep apnea to the Veteran's history of smoking and obesity. The examiner endorsed that it was less likely than not that the Veteran's sleep apnea was cause or aggravated by his asbestosis. The examiner noted that asbestosis and/or chronic obstructive pulmonary disease, if present, are less than likely to have any effect on anatomic obstruction of the upper airways during sleep to prevent airflow or breathing. He further concluded that the most common contributing factor to the Veteran's obstructive sleep apnea, excessive weight, has increased to 238 pounds at the time of the polysomnogram. Without a positive etiology opinion showing that the Veteran's sleep apnea was caused by or aggravated by the Veteran's asbestosis (claimed as COPD), secondary service connection is not warranted.

Heart disorder, to include as secondary to radiation exposure or as secondary to sleep apnea.

The Veteran contends that his heart condition developed due to his sleep apnea and because of radiation exposure during surgery. See October 2015 Hearing Transcript. He testified that his "COPD causes the sleep apnea, sleep apnea is causing AFib, and AFib is causing congestive heart failure." The Board notes, as stated above, that the record does not contain a positive etiology opinion linking the Veteran's sleep apnea to an in-service event or to his service connected asbestosis.

While the Board finds the Veteran's has fully considered his lay testimony, he does not have the medical expertise to offer an etiology opinion for his heart condition condition. Jandreau at 1377 (2007).

With respect to element (1), a current disability, the Veteran is diagnosed with a heart condition.

In January 2010, the Veteran was seen at a VAMC for his heart condition. He was diagnosed with atrial fibrillation and was treated with an implantable cardioverter defibrillator (AICD). Subsequent VA Medical Center records show that the Veteran has been diagnosed with cardiomyopathy, history of atrial fibrillation and pacemaker, and coronary artery disease (CAD).

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran did not manifest with a heart condition in service or within one year of separation. Therefore, direct service connection for a heart condition is not warranted. Additionally, the Veteran's heart condition did not manifest to a compensable degree within one year of separation; therefore, presumptive service connection for a chronic cardiovascular disease is not warranted.

In February 2016, a VA examiner opined as to the relationship of the Veteran's prolonged radiation exposure during an August 2012 cardiac procedure and his current heart condition. The examiner opined that the Veteran did not suffer any unexpected or additional deterioration in his cardiac condition following the CRT-p (cardiac resynchronization therapy) surgery. She endorsed that the Veteran's cardiology treatment notes indicate that he had a history of ischemic cardiomyopathy prior to the period before the procedure. She concluded that it is less likely than not that the claimed disability was caused by or became worse as a result of the VA treatment where the Veteran was exposed to radiation.

In March 2016, the Veteran was afforded a VA examination for his heart condition. The examiner concluded that the Veteran's coronary artery disease (CAD), atrial fibrilation, cardiomegaly and use of a pacemaker are less than likely permanently aggravated or a result of any event and/or condition that occurred in-service or within one year of discharge and were not caused by or worsened by asbestosis or COPD. He opined that CAD with cardiomegaly, atrial fibrillation and the placement of a pacemaker were all more likely than not caused or worsened by risks unique to the heart such as hyperlipidemia, genetics, gender, lifestyle, such as smoking habits and obesity. He further opined that the medical literature did not support causation of coronary artery disease, atrial fibrillation, and cardiomegaly or pacemaker implantation due to asbestosis or chronic obstructive pulmonary disease.

The Board finds that the medical evidence of record weighs against finding that the Veteran's heart condition was the result of or aggravated by a service connected disability. A heart condition was not in service or in the first post-service year.  Moreover, the medical opinion is persuasive.  The March 2016 medical opinion rules-out any adverse effects from radiation exposure during the CRT-p surgery. Additionally, the Board has found that the Veteran is not entitled to service connection for his sleep apnea. Without a positive etiology opinion showing that the Veteran's heart condition was caused by or aggravated by a service connected disability, secondary service connection is not warranted.



ORDER

Entitlement to service connection for sleep apnea as secondary to a service connected respiratory disorder, including COPD, condition is denied.

Entitlement to service connection for a heart disorder is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


